—Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Orange County (Berry, J.), imposed September 3, 1997, upon his conviction of criminal sale of a controlled substance in the third degree, the sentence being an indeterminate term of 1V6 to 6 years imprisonment.
Ordered that the sentence is affirmed.
The defendant’s waiver of the right to appeal does not preclude review of his claim regarding the legality of his sentence (see, People v Seaberg, 74 NY2d 1, 9). However, the defendant’s contention is without merit, as the minimum term imposed by the court for his conviction of criminal sale of a controlled substance in the third degree (see, Penal Law § 220.39 [1]) did not exceed one-third of the maximum term imposed (see, Penal Law § 70.00 [3] [b]). Mangano, P. J., Bracken, O’Brien, Pizzuto and Florio, JJ., concur.